Citation Nr: 1801560	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-31 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A videoconference hearing was held before the undersigned Veterans Law Judge in September 2017.  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.  

2.  The Veteran's bilateral hearing loss did not originate in service or until more than one year following service, and is not otherwise etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in April 2011. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), as it is considered an organic disease of the nervous system. Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become 

manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 



II.  Factual Background 

The Veteran's January 1974 enlistment medical examination, revealed pure tone thresholds, in decibels, as follows: 5 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000 Hertz, and 0 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 5 at 500 Hertz, 5 at 1000 Hertz, 5 at 2000 Hertz, and 5 at 4000 Hertz.  

On a January 1974 enlistment, Report of Medical History, the Veteran denied any hearing loss.  

A September 1974 audiogram, revealed pure tone thresholds, in decibels, as follows: 5 at 500 Hertz, 5 at 1000 Hertz, 10 at 2000 Hertz, 10 at 3000 Hertz, and 10 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 10 at 500 Hertz, 5 at 1000 Hertz, 0 at 2000 Hertz, 10 at 3000 Hertz, and 10 at 4000 Hertz.  

The Veteran's June 1976 release from active duty medical examination, revealed pure tone thresholds, in decibels, as follows: 0 at 500 Hertz, 0 at 1000 Hertz, 5 at 2000, 5 at 3000 Hertz, and 5 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 5 at 500 Hertz, 0 at 1000 Hertz, 5 at 2000 Hertz, 5 at 3000 Hertz, and 5 at 4000 Hertz.  

At a May 2011 VA audiology examination, the Veteran reported hearing loss in 1975 when he was transferred to Santa Anna Air Force base.  The Veteran noted that he was exposed to noise during service as he refueled jets and helicopters.  The Veteran reported that post-service, he worked in factories and in construction.  The Veteran indicated that he needed to look at the speaker during conversation and that he has difficulty hearing from a distance.  

An audiogram revealed pure tone thresholds, in decibels, as follows: 30 at 500 Hertz, 25 at 1000 Hertz, 40 at 2000 Hertz, 45 at 3000 Hertz, and 50 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 25 at 500 Hertz, 25 at 1000 Hertz, 40 at 2000 Hertz, 45 at 3000 Hertz, and 50 at 4000 Hertz.  Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The examiner diagnosed the Veteran with bilateral hearing loss.  The examiner noted that the Veteran's service treatment records all revealed results of bilateral hearing within normal limits.  The examiner indicated that there were no shifts in hearing thresholds from the time of enlistment to the time of separation.  The examiner opined that the Veteran's hearing loss was not caused or related to acoustic trauma during military service.  

In a May 2011 addendum opinion, the examiner reported that the Veteran denied a history of ear disease, ear trauma, head injury, and recreational noise exposure.  The examiner noted that the Veteran reported that his uncle had hearing loss attributed to what he thought was noise exposure.  

On an April 2012 Cleveland Clinic report, the Veteran was seen for a long-term history of hearing loss.  Dr. E.F. noted that the Veteran wore hearing aids for many years and that he worked in a noisy environment in service and post-service in factories.  Dr. E.F. indicated that audiometric results showed profound sensorineural hearing loss in his right ear and severe sensorineural hearing loss in his left ear

On an April 2012 Cleveland Clinic audiologic evaluation summary, the audiologist reported that the Veteran had profound sensorineural hearing loss in his right ear and severe to profound sensorineural hearing loss in his left ear.  

At a September 2017 Board videoconference hearing, the Veteran reported that he did not have any problems with hearing loss prior to service.  The Veteran noted that his in-service military occupational specialty (MOS) was bulk fuel system maintenance worker and he refueled jets and helicopters.  The Veteran indicated that he was exposed to loud noises like jet engines and helicopter engines on a daily basis while in-service.  The Veteran noted that he did have in-service hearing protection, earphones, but that the earphones were too big and slid off.  The Veteran indicated that he was not provided a medical examination for separation.  The Veteran reported that he first noticed his hearing loss in late 1977 when he would have to listen to his television at a loud volume and stand closer to people to hear them.  The Veteran indicated that he did not wear hearing aids because they are pointed and sharp and they feel like they punch him in his eardrum.  The Veteran noted that twice in the past year, security has knocked on his apartment door and asked him to turn down his music.  The Veteran reported that he worked in sales after service.  
III.  Analysis 

The Board initially notes that the Veteran has bilateral hearing loss for the purposes of 38 C.F.R. § 3.385.

As to the etiology of the hearing loss, the Board finds that the Veteran was certainly exposed to acoustic trauma in connection with his duties as a bulk fuel system maintenance worker.  However, the service treatment records are silent for any reference to hearing problems.  As noted earlier, inservice audiometric testing did not disclose "hearing loss" for VA purposes.  Also, the results on separation examination were not significantly different from those obtained when the Veteran was examined for service entrance purposes.  As a result, the service treatment records do not support the Veteran's claim seeking service connection for bilateral hearing loss, as those records do not document any complaints or findings of decreased auditory acuity.  

Moreover, there is no post-service evidence of hearing loss until decades after service.  The earliest medical evidence indicative of any hearing loss is in 2012, approximately 36 years after service.  Consequently, the provisions of 38 C.F.R. § 3.307(a) or 38 C.F.R. § 3.303(b) are not for application.  The Board finds this lengthy interval of time between service and initial post-service manifestation of hearing loss to weigh against the claim, particularly in the absence of any indication that the Veteran was unable to seek treatment for hearing loss owing to circumstances such as financial difficulties or the like.  See generally, Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition, the only medical opinion on file is against the claim.  The May 2011 VA examiner specifically determined that the Veteran's current hearing loss is not related to service.  The examiner presented a clear, detailed rationale based on review of the record and examination of the Veteran.  The examiner provided an opinion based on the clinical findings and history provided.  Consequently, the Board affords the opinion significant probative weight.  

In short, the record does not contain a competent medical opinion in favor of the claim.  The only evidence in favor of the claim consists of the statements and testimony of the Veteran himself.  The Veteran contends that his hearing loss began in service and has continued since service.  To the extent the Veteran is alleging continuity of symptomatology, the Board does not find his account credible, as it is inconsistent with the available medical records.  In this regard, the Veteran's service treatment records are silent for any complaints of hearing loss, let alone any finding of hearing loss, despite service records showing he sought treatment for several other health conditions during service (e.g., pseudofolliculitis barbae, pain in groin, chest pain).  

Moreover, there are no medical records for thirty-six years after service referring to any hearing loss, during which time the Veteran was employed in occupations which carry a likelihood of high levels of noise exposure (factories, construction). 

Based on the above, the Board finds the Veteran's account of hearing loss in service and continuing unabated since that time to lack credibility.

The Board notes that in some cases, a lay person is competent to offer an opinion as to etiology.  In this case, however, given the absence of any complaints or findings in service of hearing loss, the absence of any reference to hearing loss for decades after service, and the post-service occupational history of noise exposure, the Board finds that the Veteran's history is far too complicated to reasonably expect a layperson to offer a competent opinion as to the origin of hearing loss.  Similarly, as a layperson, the Veteran is not qualified to determine whether he had "hearing loss" for VA purposes at any particular time.

In sum, there is no competent or credible evidence of bilateral hearing loss in service or until decades thereafter, and no competent evidence linking the current hearing loss to service.  As the preponderance of the evidence is against the claim, the claim of service connection for bilateral hearing loss is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


